Citation Nr: 1429218	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for bronchitis.

5.  Whether clear and unmistakable error (CUE) was committed in an August 2009 rating decision that failed to award service connection for hearing loss and asthma and declined to reopen a previously denied claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the March 2011 rating decision, the RO denied the Veteran's claim for service connection for depression.  In the February 2012 rating decision, the RO denied the Veteran's request to reopen previously denied claims for service connection for bronchitis and asthma, finding that no new and material evidence had been presented.  

The Board acknowledges that in August 2009, claims of service connection for, inter alia, bronchitis and asthma were denied.  Although the Veteran did not appeal, and the 2009 decision became final, in October 2013, the Veteran submitted service medical records that were previously not of record.  As the August 2009 rating decision denied the Veteran's claims due in part to the lack of such records, the Board finds that these newly received service treatment records are pertinent to the instant claims.  Under 38 C.F.R. § 3.156(c), because service department records have been received after the 2009 denial, the claims must be considered without regard to finality of the prior decision.  The decision below addresses thus these issues de novo.

The Board further notes that the Court has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran initially filed his claim seeking service connection for depression specifically.  However, in an October 2013 statement, the Veteran, through his representative, has indicated that he wishes to seek service connection for an acquired psychiatric disorder more broadly, to include depression, posttraumatic disorder (PTSD), and any other psychiatric disorder with which he may be diagnosed.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons, supra.
 
The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2013.  A transcript of the hearing has been associated with the claims file.  

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for bilateral hearing loss.  The remaining claims are addressed in the remand that follows the decision.)


FINDING OF FACT

In October 2013, prior to the Board's promulgation of a decision in the appeal, VA received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.
CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2013).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).

By an October 2013 statement, prior to the issuance of a decision by the Board, the Veteran, via his representative, stated that he wished to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  The Veteran confirmed this request at the November 2013 hearing before the undersigned Veterans Law Judge.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  The Board will therefore dismiss the appeal as to this issue.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss is dismissed.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for bronchitis, asthma, and an acquired psychiatric disorder.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection is warranted on a secondary basis when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).)

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

There is no statute specifically addressing asbestos and service connection for asbestos-related diseases; nor has VA promulgated any specific regulations for these types of cases.  In 1988, VA issued a circular on asbestos-related diseases, which provided guidelines for considering compensation claims.  VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, with updates in 2005 and 2006. M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch. 2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-2000 (April 13, 2000).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (April 13, 2000).

Regarding the Veteran's service connection claims, the Veteran contends that he has bronchitis and asthma that he believes either began or were worsened by military service.  In particular, the Veteran claims that he experienced worsening asthma and bronchitis during active duty and that he may have been exposed to asbestos while working on board various ships on which he was stationed.  The Veteran contends that he has had problems with asthma and bronchitis since service.  The Veteran further contends that he currently experiences an acquired psychiatric disorder, to include PTSD, as a result of his time on active duty or, alternately, secondary to his service-connected tinnitus.

Review of the Veteran's service treatment records reflects that he was hospitalized in August 1979 for what was diagnosed as "hemophilus influenza pneumonia."  At that time, his treatment provider noted that the Veteran reported having experienced asthma as a child as well as "bronchitis yearly."  The Veteran was also seen on multiple occasions in February 1983 for what was diagnosed as asthmatic bronchitis.  At his March 1983 separation examination, the Veteran's lungs and chest were found to be normal.  On his separation report of medical history, the Veteran responded "Yes" when asked if he experienced asthma, shortness of breath, chronic cough, and pain or pressure in his chest.  The examiner noted a history of asthma for which the Veteran was not taking any chronic medication.

The Veteran underwent VA examination in relation to his bronchitis and asthma claims in January 2012.  Report of that VA examination reflects that the examiner noted the Veteran's history of bronchitis, but found that his "episode of bronchitis that occurred in military service does not account for a permanent worsening of the condition."  However, as the Veteran's representative pointed out in her October 2013 statement, the Veteran was treated on multiple occasions in February 1983 for bronchitis and was also hospitalized for pneumonia in August 1979.  It is unclear from the examiner's discussion whether she considered or had available records concerning the hospitalization.  Further, the examiner did not offer a rationale for her conclusions that the Veteran's bronchitis and asthma clearly and unmistakably both pre-existed service and were not worsened thereby.  In addition, the examiner did not provide an opinion as to whether the Veteran's current respiratory problems are etiologically linked to his claimed in-service asbestos exposure.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the January 2012 VA examiner appears to have conducted adequate evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not discuss the August 1979 hospitalization for pneumonia and did not provide adequate rationale for her opinions.  Thus, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.  

Further, the Board notes that the only direct evidence of a pre-service medical history of bronchitis or asthma is the Veteran's own statements.  These reports are not clearly based on any medical principles or evidence establishing that he did in fact suffer from asthma or bronchitis at the time he entered active duty.  In this case, the question must be answered as to whether the Veteran experienced bronchitis or asthma prior to service.  As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that asthma or bronchitis both existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that, during the pendency of the current appeal, the Veteran carried a diagnosis of asthma and bronchitis.  The evidence also clearly documents that the Veteran was treated for recurrent respiratory problems in service.  Relevant medical evidence suggests that the Veteran may have had asthma or bronchitis that predated his entry into service, but these reports appear to be based primarily on the Veteran's own reported history.  The Veteran's entrance medical examination is not present in the claims file.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disabilities both pre-existed service and were not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had asthma or bronchitis that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for asthma and bronchitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned opinion as to whether the Veteran currently experiences asthma or bronchitis that is etiologically linked to his time in service.  In particular, in order for the AOJ to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's asthma or bronchitis clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably worsened beyond its natural progression during the Veteran's time on active duty.  Thus, the designated reviewer must provide a medical nexus opinion with respect to any asthma or bronchitis from which the Veteran currently suffers . The reviewer must clearly identify the medical evidence or principles upon which he or she bases any opinions.  If any identified disability did not clearly and unmistakably exist prior to service and was not clearly and unmistakably aggravated by service, then the reviewer must provide an opinion whether it is at least as likely as not that the disorder had its onset during or is otherwise related to service.  A full explanation must be provided for all conclusions.  The Veteran's in-service treatment for bronchitis, as well as his August 1979 hospitalization for pneumonia, as discussed above, must be thoroughly discussed in the context of any negative opinion.

Similarly, regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Board further notes that the VCAA requires that VA afford the claimant an examination or obtain a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing psychiatric symptoms during or since his time in service.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005). However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  See id.

Regarding the Veteran's claimed in-service stressors, the Board notes that the Veteran has identified three incidents that he alleges have led to his claimed PTSD.  The first incident involves the disappearance or murder of two fellow sailors who allegedly followed the Veteran into the Philippine jungle to attend a jazz club with him but either disappeared en route or were killed when their vehicle stopped behind the Veteran's.  However, in his stressor statement, the Veteran indicated only that this incident occurred sometime in 1981, while he was stationed on board the USS Constellation.  In the second, the Veteran contends that he witnessed a sailor's death by an aircraft turbine engine that was turned on while the sailor was too close.  No timeline has been provided for this incident.  In the third alleged incident, the Veteran reported that he watched what he believed were two gay sailors jump overboard together and be rescued by helicopter.  This incident, the Veteran reported, possibly occurred in September 1983 on the USS Ranger.  The Board thus finds that further action is required by the AOJ to elicit from the Veteran specific information concerning the identified in-service stressors, as well as any other stressor the Veteran may identify.  On remand, the AOJ must again explain to the Veteran what constitutes a valid stressor and must request that the Veteran provide specific information concerning his claimed in-service stressors-in particular, a two-month date range during which each incident occurred.  Once any such information has been obtained from the Veteran, the AOJ must request that the United States Army and Joint Services Records Research Center (JSRRC) undertake research to verify the occurrence of any claimed incidents.  Specifically, the AOJ should prepare a report detailing any stressors identified by the Veteran and contact the JSRRC, and any other appropriate source(s), for verification of the claimed stressor or stressors.

The AOJ is reminded that requiring corroboration of every detail, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). The records need only imply the Veteran's participation (e.g., not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  See also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). In Suozzi, the United States Court of Appeals for Veterans Claims (Court) held that a radio log showing that the Veteran's company had come under attack was new and material evidence to warrant reopening a claim of service connection for PTSD, despite the fact that the radio log did not specifically identify the Veteran's participation.  Suozzi, 10 Vet. App. at 310.  The Court also stressed that the evidence favorably corroborated the Veteran's alleged in-service stressor.  Id. at 311.  Reaffirming its holding in Suozzi, the Court stated in Pentecost that, although unit records did not specifically identify a Veteran as being present during rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred objectively corroborated his claim of having experienced rocket attacks.  Pentecost, 16 Vet. App. at 128.

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has been diagnosed with depression by VA treatment providers.  In that connection, the Board notes that the Veteran was first assigned a rule-out diagnosis of depression in March 2010 and was assigned a diagnosis of "clinical depression" in June 2011 and was prescribed medication to treat the disorder.  However, his service treatment records are silent as to any complaints or diagnosis of any psychiatric disorder.  In the instant case, the Board acknowledges that the evidence suggests that the Veteran has been diagnosed with depression; however, he has contended that he believes he suffers from PTSD.  However, the Veteran has not been provided a VA examination concerning his claimed acquired psychiatric disorder.  In light of this, and because the record does not reflect that the Veteran has been diagnosed with PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who confirms that any identified stressors are adequate to support a diagnosis of PTSD, the Board finds it necessary to secure a VA examination to ascertain whether the Veteran in fact has PTSD that is a result of his identified in-service stressors or otherwise suffers from an acquired psychiatric disorder related to service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current psychiatric diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any other identified acquired psychiatric disorder(s).  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service or that was caused or worsened by his service-connected tinnitus.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that he has a current diagnosis of depression.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.

The AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a February 2013 rating decision, the AOJ found that CUE was not committed in an August 2009 rating decision that failed to award service connection for hearing loss and asthma and declined to reopen a previously denied claim for service connection for bronchitis.  In March 2013, the Veteran submitted a notice of disagreement with the February 2013 decision.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must specifically provide notice concerning what is required to substantiate a claim for secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The letter must also request that the Veteran provide information concerning any in- service stressors that he believes led to his claimed PTSD, including in particular a two-month date range during which each such stressor allegedly occurred.  The letter must clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Following any additional responses received from the Veteran concerning his claimed in-service stressor(s), a letter must be prepared asking JSRRC, or other appropriate agency, to provide any available information that might corroborate the Veteran's alleged in- service stressor(s).  JSRRC or any other selected agency should be provided with a description of all alleged stressors identified by the Veteran, as well as copies of any relevant documents and/or any statements made by the Veteran or any information contained therein.  Any additional action suggested by any researcher should be accomplished.

3.  The Veteran must be scheduled for VA examinations and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, each designated examiner.  

Respiratory examination-The VA examination is necessary to determine the etiology of any current asthma and bronchitis found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether there is clear and unmistakable evidence that asthma or bronchitis existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that the asthma or bronchitis did not undergo a worsening beyond the normal progression of the disease during military service.

If the Veteran's asthma or bronchitis is not found to have pre-existed service, the reviewer must also address whether any such diagnosed disorder was at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed, and the Veteran's in-service treatments for bronchitis, as well as his hospitalization for pneumonia, must be discussed in the context of any negative opinion.  The examiner must also provide an opinion as to the medical probabilities that any diagnosed asthma or bronchitis is linked to the Veteran's claimed in-service exposure to asbestos.

Psychiatric examination-Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  In so opining, the examiner must address the Veteran's diagnosis of depressive disorder as assigned by his VA treatment provider.  All opinions must be set forth in detail and explained in the context of the record.

The examiner must also provide an opinion as to whether any diagnosed acquired psychiatric disorder has been caused or aggravated by the Veteran's service-connected tinnitus.

The examiners must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewers.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed in both examinations.

4.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

6.  The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the March 2013 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the question as to whether CUE was committed in an August 2009 rating decision that failed to award service connection for hearing loss and asthma and declined to reopen a previously denied claim for service connection for bronchitis, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


